                                                                      II       L         i
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA               SEP - 4 2019
                              Richmond Division
                                                                           U^. DISTRICT COURT
CLAUDE OWEN WILSON,                                                    RICHMOND. VA


     Plaintiff,

V.                                            Civil Action No.       3:19CV403

T-MOBILE USA CORPORATION,       et al.,

     Defendants.


                              MEMORANDUM OPINION


     By Memorandum Order entered on           July 10,      2019,    the      Court

conditionally docketed this         action.   At    that    time,    the      Court

directed Claude Owen Wilson to submit a            statement under oath or

penalty of perjury that:

     (A)     Identifies the nature of the action;
     {B)     States his belief that he is entitled to relief;
     (C)     Avers that he is unable to prepay fees or give
             security therefor; and,
     (D)     Includes a statement of the assets he possesses.

See 28 U.S.C. § 1915(a)(1).        The Court provided Wilson with an in

forma pauperis affidavit form for this purpose.

     Additionally,      the    Court   directed    Wilson    to     affirm         his

intention to pay the full filing fee by signing and returning a

consent to the collection of fees form.            The Court warned Wilsoh

that a failure to comply with either of the above directives within

thirty     (30)   days of the date of entry thereof would result in

summary dismissal of the action.
